Citation Nr: 0706996	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits for 
the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 Special Apportionment 
Decision of the Regional Office (RO) in Atlanta, Georgia.  In 
December 2006, the appellant testified at a Travel Board 
hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran is receiving a total rating based on 
individual unemployability.  

2.  The veteran receives additional compensation for his 
wife, the appellant.

3.  The appellant's claim for an apportionment of the 
veteran's VA disability compensation benefits was received by 
VA in November 2003; at that time, she resided with the 
veteran.

4.  As of June 28, 2006, the veteran and the appellant no 
longer reside together, but are not yet divorced.  

5.  The veteran is not reasonably discharging his 
responsibility to the appellant.


CONCLUSION OF LAW

An apportionment of the veteran's VA disability compensation 
benefits to the appellant, in the amount of the additional 
disability compensation he received for her from June 28, 
2006 onward, as a dependent spouse, is warranted. 38 U.S.C.A. 
§ 5307 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.450, 3.452 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the United 
States Court of Appeals for Veterans Claims (Court) said in 
Wensch that VCAA did not apply in such cases, it may be more 
accurate to say that VCAA applied, but that its notice and 
duty to assist requirements had been satisfied.  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  In 
this case, the issue turns on financial information.  In 
January 2004, the veteran and the appellant were both sent 
letters requesting financial information in compliance with 
VCAA as well as contested claims procedures per 38 C.F.R. §§ 
19.100, 19.101, 19.102.  The appellant responded to this 
letter.  The veteran did not.  The veteran cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  
Nevertheless, the veteran's finances are based on his receipt 
of a total rating from VA.  The claims file contains all 
pertinent information regarding the amount of monies the 
veteran receives for his total rating which is the 
information pertinent to this claim.  As far as expenses are 
concerned, the veteran failed to respond.  With regard to the 
appellant, the Board has adequate information to decide the 
case.  

The veteran is receiving a total rating based on individual 
unemployability.  He receives in excess of $2300 monthly.  
The veteran receives additional compensation for his wife, 
the appellant.  The appellant's claim for an apportionment of 
the veteran's VA disability compensation benefits was 
received by VA in November 2003.  At that time, she resided 
with the veteran.  She asserted that the veteran was not 
timely paying the bills.  

In January 2004, VA contacted both the veteran and the 
appellant regarding current and complete financial 
information.  The appellant submitted financial information 
showing that she had monthly income of $155 in Welfare 
payments and monthly expenses of $500.  She again indicated 
that she was residing with the veteran and that he was not 
promptly paying the bills which were delinquent.  Thereafter, 
the veteran indicated that he was disagreeing with VA's 
decision to withhold money from his paycheck and requested a 
local RO hearing on appeal.  He did not provide financial 
information, although VA has information showing his monthly 
income from VA benefits of over $2300.  Although the local 
hearing was not held, the RO rendered a determination which 
was favorable to the veteran; thus he was not prejudiced 
thereby.  

Specifically, in an April 2004 Special Apportionment 
Decision, the RO denied the appellant's request for an 
apportionment.  It was noted that the veteran and the 
appellant were residing together so an apportionment was not 
in order.  She appealed.  

In conjunction with her appeal, the appellant testified at a 
Travel Board hearing.  At that time, she stated that as of 
June 28, 2006, the veteran and the appellant no longer reside 
together, but are not yet divorced.  She indicated that the 
veteran had filed for divorce and that she had requested a 
one-time alimony payment of $5,000 to clear her credit due to 
the delinquent bills previously mentioned.  She stated that 
there was no formal order of financial support.  The 
appellant indicated that she was working part-time and had no 
intent to move back in with the veteran.  She reported that 
she had no money to pay for the divorce.  

Under VA regulations, all or any part of a veteran's benefits 
may be apportioned if the veteran's spouse and/or children 
are not residing with the veteran and the veteran is not 
discharging his or her responsibility for the spouse or 
children's support.  38 U.S.C.A. § 5307); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently meant to provide for an 
apportionment in situations where the veteran is reasonably 
discharging his responsibility for the support of his 
dependents, but special circumstances exist which warrant 
giving the dependents additional support.

The initial issue is whether the veteran is reasonably 
discharging his responsibility to the appellant.  The Board 
finds that he is not.  As such, there is no need to consider 
a special apportionment.  

The Board finds the appellant's testimony to be credible.  It 
establishes that since June 28, 2006, the veteran and the 
appellant no longer reside together.  The appellant is not 
receiving financial support.  There is no divorce decree.  
The appellant explained that she moved out due to 
extramarital relations the veteran was having with another as 
well as his financial irresponsibility.  

The Board notes that the record shows that the veteran 
receives additional disability compensation for the 
appellant, as his dependent spouse.  He only receives this 
money because of her status as his dependent.  

Accordingly, the Board finds that since the appellant and the 
veteran are not residing together any longer, a general 
apportionment of the veteran's VA disability compensation in 
the amount of the additional disability compensation he 
receives for the appellant, by reason of being a dependent 
spouse from June 28, 2006, is appropriate.  




ORDER

An apportionment of the veteran's VA compensation benefits to 
the appellant in the amount of the additional disability 
compensation the veteran receives for her as a dependent 
spouse, from June 28, 2006, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


